                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

JOSHUA A. YOUNG,

               Plaintiff,

v.                                                              Civ. Act. No. 2:19cv559

CORPORAL ARTHUR MUNCY,
CAPTAIN RONNIE THOMPSON,
and BETSY JIVIDEN, Commissioner of the
West Virginia Division of Corrections
and Rehabilitation,

               Defendants.


                   STIPULATION OF DISMISSAL WITHOUT PREJUDICE
       NOW COMES the Plaintiff, Joshua A. Young, by counsel Lydia C. Milnes and the law

firm of Mountain State Justice, Inc., and Defendants Arthur Muncy, by counsel John Fuller and

the law firm of Baily & Wyant, PLLC, and Ronnie Thompson and Betsy Jividen, by counsel

William Murray and the law firm of Anspach Meeks Ellenberger LLP, and jointly file this

stipulation of dismissal without prejudice pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii).

                                                         Respectfully Submitted:



/s/ Lydia C. Milnes
Lydia C. Milnes (WV Bar # 10598)
Mountain State Justice, Inc.
325 Willey Street
Morgantown, WV 26505
Phone: (304) 326-0188
Facsimile: (304) 326-0189
lydia@msjlaw.org
Counsel for Plaintiff Joshua Young
/s/ John P. Fuller
John P. Fuller (WV Bar #9116)
Bailey & Wyant, PLLC
500 Virginia Street, East, Suite 600
Post Office Box 3710
Charleston, West Virginia 25337-3710
Counsel for Defendant Arthur Muncy




/s/ William E. Murray
William E. Murray (WV Bar #2693)
Anspach Meeks Ellenberger, LLP
Post Office Box 11866
Charleston, WV 25339
Counsel for Defendants Ronnie Thompson and Betsy Jividen
